Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 1 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 2 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 3 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 4 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 5 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 6 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 7 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 8 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 9 of 14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 10 of
                                       14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 11 of
                                       14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 12 of
                                       14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 13 of
                                       14
Case 18-05161-5-DMW   Doc 20 Filed 01/03/19 Entered 01/03/19 10:48:02   Page 14 of
                                       14
